DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 87, line 16
	“the user”  should be changed to: -- a user --
2.	 In Claim 87, line 16
“the short wireless”  should be changed to: -- the short range wireless --
3.	 In Claim 90, line 16
	“the short wireless”  should be changed to: -- the short range wireless --
4.	 In Claim 98, line 16
      “the short wireless”  should be changed to: -- the short range wireless --
5.	 In Claim 121, line 9

6.	 In Claim 125, line 9
“the short wireless”  should be changed to: -- the short range wireless --
7.	 In Claim 129, line 9
	“the short wireless”  should be changed to: -- the short range wireless --
8.	 In Claim 133, line 12
       “the short wireless”  should be changed to: -- the short range wireless --
9.	 In Claim 134, line 9
	“the short wireless”  should be changed to: -- the short range wireless --
10.	 In Claim 145, line 11
“the short wireless”  should be changed to: -- the short range wireless --
11.	 In Claim 146, line 8
	“the short wireless”  should be changed to: -- the short range wireless --
12.	 In Claim 147, line 2
	“the controller”  should be changed to: -- a controller --
13.	 In Claim 157, line 11
“the short wireless”  should be changed to: -- the short range wireless --
14.	 In Claim 158, line 9
	“the short wireless”  should be changed to: -- the short range wireless --
15.	 In Claim 162, line 11
       “the short wireless”  should be changed to: -- the short range wireless --
16.	 In Claim 163, line 9
	“the short wireless”  should be changed to: -- the short range wireless --

“the short wireless”  should be changed to: -- the short range wireless --
18.	 In Claim 168, line 9
	“the short wireless”  should be changed to: -- the short range wireless --

CLAIMS – Duplicate Claims 141 & 151
A:  Please change (the 2nd) claim 141 to claim 172 as shown below. NOTE: The 1st Claim 141 is ok.
141. (New) The mobile terminal according to Claim 140, wherein the user interface displays the predetermined information indicating that it is needed to touch the mobile terminal to the apparatus in accordance with receiving the user instruction for fixing the specified information after the user instruction is received from the user.



B: Please change (the 1st) Claim 151 to Claim 173 as shown below. NOTE: The 2nd Claim 151 is ok.



151. (New) The non-transitory storage medium according to Claim 145, wherein the predetermined information indicating that it is needed to touch the mobile terminal to the apparatus in accordance with receiving a user instruction after the user instruction is received from the user is displayed.


Response to Amendment
 	This office action is responsive to the applicant’s remarks received September 02, 2021.  Claims 87, 90, 97-100, 109-171 have been fully considered and are persuasive. Claims 1-86, 88, 89, 91-96 & 101-108 have been cancelled.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 88, 89 and 101-108. In view of “Applicant Arguments/Remarks Made in an Amendment” Claims 87, 90, 97-100, 109-171 are now considered to be allowable subject matter. 


Allowable Subject Matter
1.	Claims 87, 90, 97-100, 109-171 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 87, 90, 97-100, 109-171 uniquely identify the distinct features a mobile terminal capable of instructing transmissions of fax, image forming apparatus, methods of controlling mobile terminal and image forming apparatus, communication system and storage medium. 
The closest prior art made of record is Fein et al. (US20130215467 A1), Kato et al. US 20090052348 A1), Yoshiura et al. (US 6,072,595 B2), Bard et al. (US 20110312380 A1) and Yamauchi (US 20130229687).
The cited reference (Fein) teaches systems, methods, and apparatuses for leveraging near field communications (NFC) in conjunction with printer devices. Examples of the disclosure provide for novel methods of interfacing with printers configured to use near field communications using NFC enabled readers and output media. Examples include using a smart phone to access data stored on an NFC tag associated with the printer. The data provided by the NFC tag may include printer status information, printer configuration information, network information, or other data relating to operation and maintenance of the printer. The printer may also encode the NFC tag dynamically, including encoding data to NFC tags included on print media. The printer may encode an NFC tag associated with media with a variety of information in support of various use cases. 

The cited reference (Yoshiura) teaches wherein a digital image forming system includes a digital copying machine and a portable telephone which can be carried independently of the digital copying machine and can communicate with the digital copying machine and other communication device. The digital copying machine includes a scanner section for converting document image as read into image data, image memory for storing the image data obtained from the scanner section and a main CPU for storing image data obtained from the scanner section into the image memory and reading the image data from the image memory to be transferred to the portable telephone. The portable telephone includes a memory for storing image data and a CPU for storing the image data as transmitted from the digital copying machine in the memory and transmitting the image data as read from the memory to other communication device.

The cited reference (Yamauchi) teaches wherein an embodiment of the invention has been made to solve a problem that it is impossible to store externally transmitted job information if a printer apparatus is in a hard-off state and it is, therefore, necessary to store the job information in an external apparatus on the transmission side. In the embodiment, a wireless communication unit which can transmit/receive data even if no power is supplied receives job information from an external terminal, and stores it in a non-volatile memory. When an information processing apparatus is supplied with power, and enters a normal activation state, it executes the job stored in the non-volatile memory.
The cited references fails to disclose a controller that specifies information based on a user instruction for specifying the information; a user interface that displays predetermined information indicating that it is needed to touch the mobile terminal to the apparatus after the user instruction is received from a user; a receiver that receives, from the apparatus, connection information by a short range wireless communication; and a communicator that connects, by a wireless communication different from the short range wireless communication, to the apparatus using the received connection information, wherein the communicator transmits the specified information to the apparatus by the wireless communication different from the short wireless communication; Claims 87, 90, 97-100, 109-171 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677